In the United States Court of Federal Claims
                                         No. 16-1365 C
                                     Filed: October 24, 2016

**************************************
                                     *
FAVOR TECHCONSULTING, LLC            *                  Temporary Restraining Order
                                     *                     RCFC 65(d)
      Plaintiff,                     *
                                     *
v.                                   *
                                     *
                                     *
THE UNITED STATES,                   *
                                     *
      Defendant.                     *
                                     *
**************************************

                 EXTENSION OF TEMPORARY RESTRAINING ORDER

       On October 19, 2016, the court issued a Memorandum Opinion and Temporary Restraining
Order (“TRO”), temporarily restraining performance of the three Blanket Purchase Agreements
(“BPAs”) currently under protest at the Government Accountability Office (“GAO”) until October
26, 2016. In the October 19, 2016 Memorandum Opinion, the court instructed the Government to
provide documentation demonstrating that the award of the contracts was on September 26, 2016,
as opposed to September 27, 2016.

        On October 24, 2016, the court convened a telephone Status Conference to discuss the
status of the Government’s filing. During the Status Conference, counsel for the Government
stated that the Government would make its filing on October 24, 2016. This filing constitutes a
Response to Plaintiff’s October 19, 2016 Motion For A Temporary Restraining Order. Under the
Rules of The United States Court of Federal Claims, a Reply to Response must be filed within 7
days after service of the Response. See RCFC 7.2(a)(2). Therefore, Plaintiff’s Reply will be due
October 31, 2016.

        Pursuant to the October 24, 2016 telephone Status Conference, the October 19, 2016 TRO
is extended for the time provided for Plaintiff to Reply to the Government’s Response, plus 3 days.
The October 19, 2016 TRO is therefore extended for 10 days until November 3, 2016.

       IT IS SO ORDERED.

                                                            s/Susan G. Braden
                                                            SUSAN G. BRADEN
                                                            Judge